Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 09/08/2022. 
Claims 1-3, 5-13, 15-20 are pending and presented for examination. Rejection of claims 4-10, 14-20 under 35 USC 112(b) is withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8, 11-13, 15, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US 2016/0315880 A1).

Regarding claims 1, 11, Guo discloses a communication device configured to receive a data flow, wherein the communication device comprises: 
a monitor port configured to receive a packet of the data flow (see fig. 8, discloses receiving a packet, see also abstract, par. 0066-0067); and 
a packet processor coupled to the monitor port (see fig. 3, discloses processor coupled to network interface), wherein when the packet processor determines that the packet satisfies a dropping event the packet processor is configured to compute, by using a first hash algorithm, a first digest value of the packet according to a packet attribute (fig. 8, 820, par. 0069-0071, par. 0034, discloses determining a first digest value using a first hash algorithm and corresponding event includes a dropping event) and compute, by using a second hash algorithm, a second digest value of the packet according to the packet attribute (see Id. the claim does not distinguish first hash/digest value from second, i.e. first hash algorithm/digest value can be same), wherein the packet processor further computes an identification code of the packet according to the first digest value or the second digest value of the packet (fig. 8, 820, par. 0069-0071), and the packet processor searches a status value associated with the identification code in a lookup table so as to determine whether the dropping event of the data flow is recorded (see par. 0069-0071,fig. 8, 820-860, discloses searching a status value/identification code in a look up table to determine dropping event, see par. 0034).

Regarding claim 2, 12, Guo discloses the communication wherein the monitor port is further configured to receive the packet that satisfies the dropping event (see fig. 8, par. 0034, discloses receiving packets corresponding to action that corresponds to dropping), and the packet processor is further configured to receive the packet from the monitor port (fig. 3, packet received through the network interface is processed by processor), and before the packet is dropped, the packet processor computes the first digest value and the second digest value of the packet by using the packet attribute (see fig. 8, 820-860, par. 0069-0071, 0034 discloses calculating hash to determine dropping action prior to dropping packet).

Regarding claim 3, 13, Guo discloses the communication device wherein the packet processor is further configured to compress the first digest value of a first length into the identification code of a second length, wherein the second length is smaller than or equal to the first length (see par. 0067-0071, discloses replacing the wildcard with zeros prior to creating a hash, thereby compressing the digest value, the feature of length is inherent since a field with wildcard and the one replaced with zero would at least result in equal length).

Regarding claims 5, 15, Guo discloses the communication device wherein the packet processor is further configured to compress the first digest value into a first identification code and compress the second digest value into a second identification code (see par. 0067-0071, discloses replacing the wildcard with zeros prior to creating a hash, thereby compressing the digest value, the feature of length is inherent since a field with wildcard and the one replaced with zero would at least result in equal length, wherein the first and second digest value are one of the same).

Regarding claim 6, 16, Guo discloses the communication device further comprising:
a memory coupled to the packet processor, wherein the memory is configured to store a plurality of lookup tables (see fig. 5, discloses plurality of lookup tables), and the plurality of lookup tables comprises a first lookup table and a second lookup table, wherein the first lookup table corresponds to the first hash algorithm, and the second lookup table corresponds to the second hash algorithm (par. 0067-0071, discloses rules to identify an event in the table using a hash values, as such because there is no distinction between the first and second hash algorithm, they corresponding to at least one table).

Regarding claims 8, 18, Guo discloses the communication device wherein the packet processor is further configured to search, in the first lookup table, a first status value associated with the first identification code to determine whether the first status value satisfies a control value, and search, in the second lookup table, a second status value associated with the second identification code to determine whether the second status value satisfies the control value (see par. 0067-0071, discloses a first status value from the table matched with hash value, the first and second identification code are one of same).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Yonezu et al. (US 2017/0264555 A1).

Regarding claims 7, 17, Guo fails to disclose but Yonezu discloses the communication device wherein the memory further comprises a plurality of queues (par. 0072, discloses buffers), each of the plurality of queues is configured to store the packet of the data flow that satisfies the dropping event, such that the packet processor accesses the packet of each of the plurality of queues according to a priority of each of the plurality of queues (see also fig. 9, discloses control table to include which buffer to buffer packet and counting the number of packets discarded).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify o include plurality of queues as described by Yonezu. 
The motivation for doing so would be to allow prioritizing the traffic flows. 

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
Applicant incorporated claim 4 into the independent claim. Claim 4 was previously not rejected under prior art as the claimed scope was unclear. Additionally, Claim 4 was depending on claim 2. Therefore, intervening claims were not incorporated either. As such, incorporation of claim 4 is changing the scope that was previously not examined. Regardless, examiner respectfully notes that Guo fully discloses the amended claimed limitation as noted above. 

Allowable Subject Matter
Claims 9-10, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466